Exhibit 10.2

 

[g143661kmi001.jpg]

 

AZURE MIDSTREAM PARTNERS GP, LLC.

 

July 1, 2016

 

I.J. “Chip” Berthelot, II

19121 FM 1094

New Ulm, Texas 78950

 

Re:  Retention Agreement

 

Dear Chip:

 

This letter confirms that Azure Midstream Partners GP, LLC (“ Employer”) has
agreed to retain your services on behalf of Azure Midstream Partners, LP (the
“Partnership”) as President and Chief Executive Officer of Employer (and in a
similar position for any of the Partnership’s subsidiaries for which you
currently act in such capacities), and you have agreed to serve it in such
capacities, from the date of this letter through March 31, 2017 (the “Retention
Period”).

 

Employer and you have discussed entering into longer-term arrangements
concerning your employment beyond the Retention Period.  During the Retention
Period, Employer and you will continue to negotiate in good faith with a view
toward entering into definitive written agreements regarding your further
employment (“Definitive Agreements”) prior to the end of the Retention Period. 
Neither Employer nor you will be under any obligation in connection with your
employment following the Retention Period unless and until Employer and you
execute and deliver such Definitive Agreements.

 

As consideration for your agreeing to provide services to the Employer during
the Retention Period, the Employer will pay you retention compensation in the
amount of Five Hundred Thousand & 00/100 ($500,000.00), payable in three equal
installments on each of July 1, 2016, October 1, 2016 and January 1, 2017.  The
amount of such retention compensation for payments to be made after the
Definitive Agreements are entered into may be modified by the Definitive
Agreements, and amounts paid or to be paid may be credited against amounts
payable under the Definitive Agreements, all as may be set forth in the
Definitive Agreements.  Such Definitive Agreements are intended to supersede and
replace both this agreement and the Retention Agreement with Azure Midstream
Holdings, LLC (“Holdings”). Such retention compensation is payable in addition
to salary, benefits and other compensation you currently receive for providing
services to Employer.  Such retention compensation is also in addition to

 

12377 Merit Drive, Suite 300  ·   Dallas, Texas  75251   ·   Tel: 
972-674-5200   Fax:  972-385-8775

www.azuremidstream.com

 

--------------------------------------------------------------------------------


 

any payments due you under a separate agreement or otherwise related to your
services to Holdings and its subsidiaries during the Retention Period.

 

If this letter correctly sets forth the agreements between Employer and you,
please so indicate by signing and returning a counterpart of this letter
agreement.

 

 

Azure Midstream Partners GP, LLC

 

 

 

 

 

By:

/s/ Thomas Whitener

 

 

Thomas Whitener,

 

 

Chairman of the Board of Directors

 

Accepted and agreed to as of the above date:

 

 

 

 

 

/s/ I.J. “Chip” Berthelot, II

 

I.J. “Chip” Berthelot, II

 

 

--------------------------------------------------------------------------------